Case 20-13888-amc        Doc 31    Filed 02/05/21 Entered 02/05/21 10:40:35             Desc Main
                                   Document Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Jesse Davis                                     Bankruptcy No.20-13888-AMC
         Ebony Davis

                              Debtors

                          OBJECTION OF CHAPTER 13 TRUSTEE
                        TO CONFIRMATION OF PLAN OF DEBTORS

        AND NOW comes Scott F. Waterman, Esq., Standing Chapter 13 Trustee, to object to
confirmation of the chapter 13 plan of the Debtors, because it fails to comply with 11 U.S.C.
Sections 1322 and/or 1325 of the Bankruptcy Code, and/or Debtors have failed to provide
information, evidence, or corrections to the petition, schedules, statements, or other documents
filed by Debtors to enable the standing trustee to evaluate the Plan for confirmation, as follows:


       Debtor(s) has/have failed to file an amended plan as directed at the meeting of creditors
held under 11 U.S.C. Section 341(a).

        The claims and/or claim amounts identified in the Plan are inconsistent with one or more
filed proofs of claim.

        The Plan is unclear and/or incorrect as to how the secured and priority claims are to be
treated and/or paid by the standing trustee.

       Debtor(s) has/have failed to file amended schedules as directed at the meeting of creditors
held under 11 U.S.C. Section 341(a).

        The Plan does not provide for the submission of all or such portion of future earnings or
other future income of the debtor(s) to the supervision and control of the standing trustee as is
necessary to fund the Plan, in violation of 11 U.S.C. Sections 1322 (a)(1).

       The Plan is underfunded in that the total filed proofs of claim which are to be paid
through the Plan exceed the value of the Plan.
Case 20-13888-amc      Doc 31   Filed 02/05/21 Entered 02/05/21 10:40:35        Desc Main
                                Document Page 2 of 2



      WHEREFORE, the standing trustee requests that the Court enter an order in the form
annexed hereto denying confirmation of the Plan.


                                             Respectfully submitted,

                                             /s/ Scott F. Waterman
                                             Scott F. Waterman, Esquire
                                             Chapter 13 Standing Trustee
